Citation Nr: 1039437	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  05-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected right knee patellofemoral syndrome.

2.  Entitlement to an initial compensable evaluation for service-
connected right shoulder impingement.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1998 to June 2002.

This matter arises before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the Veteran's claims was subsequently 
transferred to the VA RO in Chicago, Illinois.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran was 
able to extend his right knee to zero degrees and flex it to 140 
degrees.

2.  The competent evidence of record shows that the Veteran had 
full range of motion in his right shoulder, including forward 
elevation and abduction from zero to 180 degrees and internal and 
external rotation from zero to 90 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected patellofemoral syndrome of the right knee have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.59, 4.71a, 
Diagnostic Code 5009-5024 (2009).  

2.  The criteria for an initial compensable evaluation for 
service-connected right shoulder impingement have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.7, 4.59, 4.71a, Diagnostic Code 5299-
5201 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In February 2008, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claims.  Specifically, the Board 
ordered the AMC to provide the Veteran with appropriate notice 
under the Veterans Claims Assistance Act of 2000 (VCAA) and to 
schedule the Veteran for a VA examination in order to determine 
the current nature of his right knee and shoulder disabilities.  
A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA sent the Veteran 
proper VCAA notice, as described below, in March 2008 and October 
2008 and scheduled the Veteran with medical examinations in 
December 2009 and January 2010.  Based on the foregoing, the 
Board finds that the AMC substantially complied with the February 
2008 remand.

VCAA

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In September 2003, March 2008, and October 2008 correspondence, 
the RO advised the Veteran of what the evidence must show to 
establish entitlement to an increased evaluation for his claimed 
disorders and described the types of evidence that the Veteran 
should submit in support of his claims.  The RO also explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims.  The 
Veteran was also notified regarding the elements of degree of 
disability and effective date.  The Veteran's claims were then 
finally readjudicated in March 2010.  

Although the decision was subsequently modified, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake that certain notice 
elements were required for an increased rating claim.  22 Vet. 
App. 37 (2008); see Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sep. 4, 2009).  However, the Court drew a 
distinction between the notice requirements for a claim involving 
an initial disability rating and a claim for additional 
(increased) compensation of an already-service connected 
disability and only indicated that the notice requirements were 
relevant to claims for increased compensation.  Id.  As the 
issues of entitlement to higher evaluations for service-connected 
knee and shoulder disabilities involve entitlement to higher 
initial ratings, the Board finds that no discussion of VA's 
compliance with the notice elements outlined in Vazquez is 
necessary in this case.  

The Board further notes that the Veteran was provided with a copy 
of the September 2004 rating decision, the June 2005 statement of 
the case (SOC), the Board's February 2008 remand, and the March 
2010 supplemental statement of the case (SSOC), which 
cumulatively included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of the 
evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO attempted to 
obtain the Veteran's private treatment records to the extent 
possible and associated the Veteran's service treatment records 
(STRs) with the claims file.  The RO also afforded the Veteran 
with a compensation and pension examination in August 2004 and 
scheduled the Veteran for examinations in December 2009 and 
January 2010.  The Veteran failed to report to the December 2009 
and January 2010 examinations.  When entitlement or continued 
entitlement to a benefit cannot be established or confirmed in an 
original compensation claim without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination or reexamination, the claim shall be 
rated based on the evidence of record or shall be denied.  38 
C.F.R. § 3.655(a), (b) (2009).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the August 2004 examination was more than adequate, as it was 
predicated on a full reading of the Veteran's claims file and 
included the Veteran's subjective complaints about his 
disabilities and the objective findings needed to rate the 
disabilities. 

The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  An appeal from the 
initial assignment of a disability rating, such as in this case, 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  The factors 
involved in evaluating and rating disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45 (2009).

Right Knee

The Veteran is currently in receipt of a noncompensable 
disability rating for his service-connected patellofemoral 
syndrome of the right knee under Diagnostic Code 5099-5024 for 
tenosynovitis by analogy.  Under that diagnostic code, the 
Veteran's knee disability should be rated based on limitation of 
motion as degenerative arthritis, which in turn falls under 
Diagnostic Codes 5260 and 5261 for limitation of flexion and 
extension, respectively.  Under Diagnostic Code 5260, a 
noncompensable rating is warranted for limitation of flexion to 
60 degrees and a 10 percent disability rating is warranted for 
flexion limited to 45 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted for limitation of extension to 
five degrees and a 10 percent disability rating is warranted for 
extension limited to 10 degrees.  If there is no limitation of 
motion, a 10 percent disability requires X-ray evidence of 
involvement of two or more major or minor joint groups.  

At his August 2004 compensation and pension examination, the 
Veteran reported constant knee pain on a daily basis and that his 
knee would give way occasionally with infrequent locking 
symptoms.  He was treating his disability with occasional Motrin 
on an as-needed-basis.  The Veteran rated his knee pain as a 
seven out of 10, rising to 10 out of 10 when he was having a 
severe attack.  The frequency of his pain was about three to four 
times per week for three to four hours at a time.  On physical 
examination, the Veteran had no edema, warmth, or erythema, but 
he did experience some point tenderness over the inferior 
patellar tendon.  He also had moderate crepitation noted with 
flexion and extension but no effusion or joint line tenderness.  
Lachman's and McMurray's tests were both negative.  The examiner 
noted that the Veteran could flex his knee from zero to 140 
degrees and extend it fully to zero degrees.  Finally, the 
examiner took three X-rays of the Veteran's knee, finding no 
fracture, dislocation, or significant degenerative change.

Thus, as Diagnostic Codes 5260 and 5261 require a limitation of 
flexion to 45 degrees or limitation of extension to 10 degrees 
for the next higher 10 percent disability rating and there is no 
evidence of arthritis involving two or more joint groups, the 
Board finds that the Veteran has not established entitlement to 
an increased evaluation for his right knee disability.  The 
competent evidence of record shows that the Veteran was able to 
flex his knee from zero to 140 degrees.  As a result, the 
Veteran's claim of entitlement to an initial compensable 
evaluation for service-connected patellofemoral syndrome is 
denied.

As for any adverse effects the Veteran's disability has on his 
employability, such has been contemplated in the assignment of 
the current schedular evaluation.  The evidence does not reflect 
that his right knee disability alone has caused marked 
interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

Right Shoulder

The Veteran is currently in receipt of a noncompensable 
disability rating for his service-connected right shoulder 
impingement under Diagnostic Code 5099-5021.  Diagnostic Code 
5201 rates a shoulder disability based on limitation of motion.  
Under that diagnostic code, a 20 percent disability rating 
represents limitation of motion of the arm at the shoulder level, 
a 30 percent disability rating represents limitation of motion 
midway between the side and shoulder level, and limitation of 
motion to 25 degrees from the side warrants a 40 percent 
disability rating.

At his August 2004 compensation and pension examination, the 
Veteran reported intermittent right shoulder pain brought on by 
excessive activity, such as overhead lifting.  He rated his pain 
as a four to five out of ten and as high as a ten out of ten when 
his pain became severe.  On physical examination, the Veteran's 
range of motion findings included forward flexion and abduction 
from zero to 180 degrees and internal and external rotation from 
zero to 90 degrees.  An X-ray revealed that the Veteran's right 
shoulder had no fracture, dislocation, or significant 
degenerative change.

In light of the foregoing, the Board finds that the Veteran's 
right shoulder disability has not approximated the rating 
criteria for the next higher 20 percent disability rating during 
the appeal period.  His shoulder's range of motion was not 
limited to shoulder level at any point in the appeal period.  In 
fact, the Veteran had full range of motion when it was tested at 
the August 2004 compensation and pension examination.  Thus, he 
is not entitled to an increased evaluation, and his appeal is 
denied.  

As for any adverse effects the Veteran's disability has on his 
employability, such has been contemplated in the assignment of 
the current schedular evaluation.  The evidence does not reflect 
that his right shoulder disability alone has caused marked 
interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to an initial compensable evaluation for service-
connected right knee patellofemoral syndrome is denied.

2.  Entitlement to an initial compensable evaluation for service-
connected right shoulder impingement is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


